Allow me, at the outset, to convey my sincerest congratulations to Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. The Republic of the Congo, as one of the Vice-Presidents who will help to lighten his burden during the session, is fully committed to his success.
I would also like to take this opportunity to pay heartfelt tribute to Mr. Ban Ki-Moon, who is coming to the end of his term of office as Secretary-General. Thanks to his leadership, he has been able to mobilize world leaders and all actors on the international stage around the great global challenges of our time. He has laid the foundation for the reform of the Organization and created conditions conduciveto its fully undertaking its historic mission in global governance.
The Republic of the Congo welcomes the work accomplished by the outgoing President, Mr. Mogens Lykketoft, whose wisdom and foresight facilitated the unanimous adoption of the 2030 Agenda for Sustainable Development. The Agenda heralds the historic advent of a new era of sustainable development.
I would like to remind the Assembly that the Government of my country expended considerable resources on the implementation of the Millenium Development Goals. We now seek to build our future on these beginnings and continue our commitment by achieving the 17 Sustainable Development Goals, the ultimate aim being to guarantee the welfare of the Congolese people.
However, the efforts of our Government today require the support of the international community, specifically through financial mechanisms such as the Green Climate Fund, the Blue Fund, the Adaptation Fund and the Green Economy Fund in Central Africa. I can assure the Assembly that the Government of my country will invest all available resources and spare no effort to ensure that all Congolese people live in dignity and that no one is left behind. Such was the commitment undertaken by my country in adopting the 2030 Agenda for Sustainable Development.
The Republic of the Congo appreciates the value and significance of the decision at the Group of 20 (G-20) Summit held recently in Hangzhou, China, to support the industrialization of developing countries, in particular in Africa, where this is greatly needed. This timely decision reassures us of the commitment of the G-20 countries with a view to implementing Sustainable Development Goal 17 in its target of revitalizing the global partnership for sustainable development. We fail to see how Africa can develop sustainably and modernize without first undergoing industrialization. We know that industrialization is contingent upon an energy supply, and it is for that reason that the Republic of the Congo fully supports the electrification plans for the continent that are currently being discussed. We trust that this is not a pious hope.
Five years ago, we all welcomed the birth of the youngest nation of this world, that is, the Republic of South Sudan. Unfortunately, two years after its independence this country was plunged into seemingly endless fratricidal conflicts, for which its civilians have paid a heavy price. From this rostrum, we encourage all stakeholders in that conflict to demonstrate their political will and perseverance by committing in good faith to the implementation of the peace agreement signed in August 2015 in Addis Ababa. The severity of the situation in South Sudan today requires the rapid deployment of a regional protection force under a Security Council mandate. Such deployment is imperative in all respects, for the time has come to end this intolerable bloodbath that risks compromising the future of this young nation forever. Equally imperative is the need to build a climate of trust among the various protagonists to the conflict in order to ensure that national reconciliation can indeed be achieved.
Just yesterday the Central African Republic fell prey to a grave crisis. Today, thanks to international solidarity and the commitment of the United Nations, the European Union, France, the United States and members of the Economic Community of Central African States, that country was able to successfully manage a political transition, which concluded with presidential elections, thereby paving the way for a better future with collective hope. The Republic of the Congo welcomes that accomplishment, which is an expression of the will of a people determined to rid themselves of their old demons and to restore peace and stability after several years of chaos. The Republic of the Congo encourages the efforts for peace, reconciliation and reconstruction that President Faustin Archange Touadera and his Government are undertaking with courage and self-sacrifice. My country reiterates here — just as it did at the ninth meeting of the International Contact Group on the Central African Republic, held recently in Bangui - our support for, and solidarity with, our brother country within the framework of both the Multidimensional Integrated Stabilization Mission in the Central African Republic and the International Support Group.
We cannot but deplore the tragic events that have for nearly a week now shaken Kinshasa and plunged the brother people of the Democratic Republic of Congo into mourning. As the Secretary-General did a few days ago, we invite our Congolese brothers to seek peaceful solutions through an inclusive dialogue in a spirit of mutual tolerance.
The post-electoral crisis in Gabon has engendered acts of violence that continue to be a source of concern for us all. We very much hope that the brother people of that country will draw on that Bantu wisdom we share with them in order to emerge reconciled from that difficult ordeal.
I could not conclude my statement without mentioning the recent institutional developments that my own country has undergone following the referendum held on 25 October 2015. The referendum led to the adoption of a new Constitution, better adapted to the requirements of a law-abiding State in its most widely accepted form. We now have a Constitution that strengthens the principle of the separation of powers, enshrines the independence of the judiciary, abolishes the death penalty, affirms the equality of men and women, recognizes the fundamental rights of our indigenous peoples and lays the groundwork for a participatory democracy. We have a Constitution that, alongside our national human rights commission, establishes bodies whose duty it is to maintain social cohesion through justice and equity, but also by bringing peace and tranquillity to hearts and minds. They include a national dialogue council, a women’s advisory council, a youth advisory council, a national council of elders and an advisory council for people with disabilities.
In short, all of these many innovations, which seek to respond to the desires of our sovereign people and the many challenges facing us today, will undoubtedly improve political, economic and social governance in our country. All of them are intended to benefit the greater good of our people.
